DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 3-8) in the reply filed on January 6, 2021 is acknowledged. Claims 1-20 are pending, and claims 4, 7, 8, 13 and 14 have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-12, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Podgurski (US Patent 8,360,721).
	In regards to claim 1, Podgurski discloses an apparatus comprising: 
a housing (36) including: 
a first housing arm (32) to support a first blade grip (54) and a first blade spindle (26); and 
a second housing arm (32, adjacent to the first housing arm in a counter-clockwise direction in Fig. 1) to support a second blade grip (54) and a second blade spindle (26); 
a first pitch link (72) and a second pitch link (72); 
a first pitch arm (68) coupled to the first pitch link and one of the first blade grip or the first blade spindle (via 58, see Fig. 2); and 
a second pitch arm (68) coupled to the second pitch link and one of the second blade grip or the second blade spindle (via 58, see Fig. 2), the second pitch arm to extend past the first housing arm (see Figs. 1-2 with the cross link 68 going under the housing arm of the adjacent blade) to couple with the one of the second blade grip or the second blade spindle.
In regards to claim 2, Podgurski discloses a first portion of the first pitch arm extends from the first pitch link in a first direction (upward direction) relative to the first pitch link and the second pitch link and a first portion of the second pitch arm extends from the second pitch link in a second direction (downward direction) relative to the first pitch link and the second pitch link, the first direction opposite the second direction (see annotated Fig. 1 below).

    PNG
    media_image1.png
    305
    448
    media_image1.png
    Greyscale

Annotated Figure 1 of Podgurski
In regards to claim 3, Podurski discloses a second portion of the first pitch arm extends in the second direction (downward direction) and a second portion of the second pitch arm extends in the first direction (upward direction, see annotated Fig. 1 below).

    PNG
    media_image2.png
    305
    453
    media_image2.png
    Greyscale

Annotated Figure 2 of Podgurski
In regards to claim 9, Podgurski discloses an apparatus comprising: 
a housing (36) including a first housing arm (32) to support a first blade (ex. blade #2 in Fig. 1) and a second housing arm (32) to support a second blade (ex. blade #3); 
a first pitch arm (68) coupled to a first pitch link (72) and extending to the first housing arm, the first pitch arm to cause a change of a pitch angle of the first blade; and 
a second pitch arm (68) coupled to a second pitch link (72) and extending to the second housing arm, the second pitch arm to cause a change of a pitch angle of the second blade, the first pitch link spaced apart from the first housing arm by the second housing arm (see Fig. 1; ex. the second housing arm 32 associated with blade #3 is between the first pitch link of blade #2 and the housing arm 32 of blade #2).
In regards to claim 10, Podgurski discloses the first pitch arm is coupled to a first blade spindle (26 via 58) disposed in the first housing arm and the second pitch arm is coupled to a second blade spindle (26 via 58) disposed in the second housing arm (Figs. 1-2).
	In regards to claim 11, Podgurski discloses the first pitch arm is to couple to a first portion (ex. top of spindle) of the first blade spindle and the second pitch arm is to couple to a second portion of the second blade spindle (ex. bottom of spindle) different from the first portion of the first blade spindle. The Examiner acknowledges that the invention shows the arm making a connection only at the top or bottom surfaces of spindle 514 (in the application Fig. 5), while the Podgurski discloses a coupling via 58 with the top and bottom surfaces of the spindles (see Fig. 2). Note that terms “the first portion” and “the second portion” could refer to a portion of the area that is coupled at the top or the bottom of the spindle. Accordingly, the claim language does not distinguish from the arrangement of Podgurski. 
	In regards to claim 12, Podgurski discloses a first portion of the first pitch arm proximate to the first pitch link is to extend in a first direction relative to the first pitch link and a second portion of the first pitch arm proximate to the first blade spindle is to extend in a second direction relative to the first pitch link, the first direction opposite the second direction (see annotated Fig. 1 below).

    PNG
    media_image1.png
    305
    448
    media_image1.png
    Greyscale

Annotated Figure 1 of Podgurski
	In regards to claim 17, Podgurski discloses a rotor hub (36) comprising: 
a first pitch link (72); 
a second pitch link (72), at least a portion of an end of the first pitch link and an end the second pitch link disposed in a plane (see dotted line below); 
a first pitch arm (68) having a first end coupled to the end of the first pitch link, a first portion of the first pitch arm to extend from the end of the first pitch link in a first direction (see arrow) relative to the plane; and 
a second pitch arm (68) having a first end coupled to the end of the second pitch link, a first portion of the second pitch arm to extend from the end of the second pitch link in a second direction (see arrow) relative to the plane, the first direction opposite the second direction (Fig. 1).

    PNG
    media_image3.png
    362
    521
    media_image3.png
    Greyscale

Annotated Figure 1 of Podgurski
Alternatively, the plane can be defined in the horizontal plane with the first direction and the second direction referring to vertical directions as shown in annotated Fig. 1 below. In particular, a first pitch arm (68) having a first end coupled to the end of the first pitch link, a first portion of the first pitch arm to extend from the end of the first pitch link in a first direction (see arrow) relative to the plane; and a second pitch arm (68) having a first end coupled to the end of the second pitch link, a first portion of the second pitch arm to extend from the end of the second pitch link in a second direction (see arrow) relative to the plane, the first direction opposite the second direction (Fig. 1).
    PNG
    media_image1.png
    305
    448
    media_image1.png
    Greyscale

Annotated Figure 1 of Podgurski
In regards to claim 18, Podgurski discloses a blade spindle (26), wherein a second end of the first pitch arm is coupled to the blade spindle (via 58, Figs. 1-2).
In regards to claim 19, Podurski discloses a second portion of the first pitch arm is to extend in the first direction (which is the same direction of the first portion of the first pitch arm, see Fig. 1) and a second portion of the first pitch arm to couple with the blade spindle (via 58, Figs. 1-2).
In regards to claim 20, Podgurski discloses a third pitch link (72) and a third pitch arm (68), at least a portion of the third pitch arm to extend from an end of the third pitch link in one of the first direction or the second direction (see Fig. 1, with the 3rd pitch extending in the upward or downward direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podgurski (US Patent 8,360,721) in view of Applicant Admitted Prior Art (Figs. 1-2) and in further view of Smyth-Davila (US Patent 3,012,614).
	In regards to claim 5, Podgurski discloses all of the claimed elements as set forth in the rejection of claim 1, except a tension-torsion strap coupled to the first blade grip, the first pitch arm to extend over the tension-torsion strap to couple with the one of the first blade grip or the first blade spindle.
	Applicant Admitted Prior Art (AAPA, see Figs. 1-2) discloses a tension-torsion strap (116) coupled to the first blade grip (106).
	Podgurski discloses a variable pitch blade support including bearing 46 for retention of the rotor blade, however lacks a tension-torsion strap coupled to the first blade grip. AAPA, which is also directed to a rotor hub with variable pitch blades, discloses a tension-torsion strap which couple the blade grips and absorb centrifugal forces during spinning of the blades (see Figs. 1-2, par. 24). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Podgurski by providing a tension-torsion strap coupled to the first blade grip, as taught by AAPA, such that the first pitch arm to extend past the tension-torsion strap to couple with the one of the first blade grip or the first blade spindle, to couple the blade grips and absorb centrifugal forces during spinning of the blades.
	Furthermore, the modified apparatus of Podgurski lacks that the first pitch arm extending over the tension-torsion strap.
	Smyth-Davila further discloses a first pitch arm (36) extending over the support structure of the adjacent blade (Fig. 2).
	Podgurski discloses a variable pitch blade arrangement with crosslink pitch arms that extend the support structure of the adjacent blade, however lacks the first pitch arm extends over the support structure. Smyth-Davila, which is also directed to a variable pitch blade arrangement with crosslink pitch arms, discloses a first pitch arm extending over the support structure of the adjacent blade resulting in a force counteracting the reaction force produced by the rotating wing structure (Smyth-Davila Col. 1, lines 14-20). Thus, it would have been obvious to one having ordinary skill to modify the apparatus of Podgurski by providing the first pitch arm extends over the support structure, as taught by Smyth-Davila, such that the first pitch arm extending over the tension-torsion strap, to provide a rotor system which counteracts the reaction force produced by the rotating wing structure (Smyth-Davila Col. 1, lines 14-20).
	In regards to claim 6, the modified apparatus of Podgurski comprises the second pitch is to extend under the tension-torsion strap (see Smyth-Davila Fig. 2).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podgurski (US Patent 8,360,721) in view of Applicant Admitted Prior Art (Figs. 1-2).
	In regards to claim 15, Podgurski discloses a portion of the first pitch arm to extend from the first pitch link in a first direction and a portion of the second pitch arm to extend from the second pitch link in a second direction, the first direction opposite the second direction (see annotated Fig. 1 below).

    PNG
    media_image1.png
    305
    448
    media_image1.png
    Greyscale

Annotated Figure 1 of Podgurski
Podgurski does not disclose a tension-torsion strap, and the first direction and the second direction is relative to the tension-torsion strap.
Applicant Admitted Prior Art (AAPA, see Figs. 1-2) discloses a tension-torsion strap (116).
	Podgurski discloses a variable pitch blade support including bearing 46 for retention of the rotor blade, however lacks a tension-torsion strap coupled to the first blade grip. AAPA, which is also directed to a rotor hub with variable pitch blades, discloses a tension-torsion strap which couple the blade grips and absorb centrifugal forces during spinning of the blades (see Figs. 1-2, par. 24). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Podgurski by providing a tension-torsion strap coupled to the first blade grip, as taught by AAPA, such that the first direction and the second direction is relative to the tension-torsion strap, to couple the blade grips and absorb centrifugal forces during spinning of the blades.
In regards to claim 16, the modified apparatus of Podgurski comprises a third pitch link (72) and a third pitch arm (68), at least a portion of the third pitch arm to extend from an end of the third pitch link in one of the first direction or the second direction (see Fig. 1, with the 3rd pitch extending in the downward direction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carvalho (US Patent 5,431,539) discloses a propeller with pitch horns that overlap the adjacent blade structure. Reich (US Patent 4,957,413) discloses a pitch arm that extend past the adjacent blade and having a bend resulting in portions extending upwards and downwards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
2/19/2021


/DAVID HAMAOUI/Primary Examiner, Art Unit 3747